Case 1:20-cv-21601-KMW Document 39-1 Entered on FLSD Docket 05/18/2020 Page 1 of 35



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 20-21601-CIV-WILLIAMS


   UNITED STATES OF AMERICA,

                          Plaintiff,

                  vs.

   GENESIS II CHURCH OF HEALTH
    AND HEALING, et al,

                     Defendants.
   ____________________________________/

               SECOND SUPPLEMENTAL DECLARATION OF JASON HUMBERT

          I, Jason Humbert, declare the following:

          1.      My job title and responsibilities were previously set forth in my Declaration in

   support of the government’s motion for a temporary restraining order and preliminary injunction

   against Genesis II Church of Health and Healing, Mark Grenon, Joseph Grenon, Jordan Grenon,

   and Jonathan Grenon (collectively “Defendants”), filed with the Court on April 16, 2020 (the

   “Humbert Declaration I”), and are incorporated herein by reference. ECF No. 3-2, ¶¶ 1-3.

          2.      The documentation referenced herein regarding Defendants’ websites and

   communications that FDA had with Defendants concerning their MMS products is information

   investigators at FDA collect as part of their regularly-conducted business activity. It is FDA’s

   regular practice to upload and store such records in an FDA internal database, known as the

   Compliance Management System (“CMS”), which is in the custody and control of FDA’s Office

   of Regulatory Affairs (“ORA”) and allows users to develop a compliance action and store

   supporting evidence in an electronic format within a centralized module. The information is then

   retained and accessible to all FDA organizational units involved in the action. The documents



                                                     1
Case 1:20-cv-21601-KMW Document 39-1 Entered on FLSD Docket 05/18/2020 Page 2 of 35



   referenced herein were collected as part of FDA’s regularly-conducted business activities and,

   consistent with FDA’s regular practice, have been uploaded to, and stored in, CMS.

          3.      The statements made in this Declaration are based upon my personal knowledge

   and information about which I have become knowledgeable through my review of official

   agency records in the course of my official duties.

          4.      Since the Humbert Declaration I was filed, I and my supervisee, Tiffany Petty, a

   Program Analyst in ORA’s Health Fraud Branch, have continued to monitor the Genesis II

   Church of Health and Healing (“Genesis”) websites.

          5.      On May 12, 2020, using an undercover identity, I subscribed to the Genesis

   Newsletter on genesis2church.ch (the “Genesis Website”). The subscription to the Newsletter

   came with a 10% off coupon to be used “for your next order.” A true and correct copy of the

   Newsletter communication I received from Genesis is attached as Exhibit 1. Also on May 12,

   2020, using the same undercover identity I used to join the Newsletter, I e-mailed Defendant

   Jordan Grenon to inquire about using the 10% off coupon for MMS. A true and correct copy of

   the undercover e-mail I sent to Jordan Grenon is attached as Exhibit 2.

          6.      I received an e-mail from “Bishop Jordan Grenon” in response to my undercover

   inquiry on May 12, 2020. A true and correct copy of the e-mail I received is attached as Exhibit

   3. Exhibit 3 is identical to the e-mail I received from “Bishop Jordan Grenon” on April 25, 2020,

   when I attempted an undercover purchase of MMS through the Genesis Website. See

   Supplemental Declaration of Jason Humbert (“Humbert Declaration II”), at ¶ 7, Ex. 3, ECF No.

   23-1. The May 12, 2020 e-mail from Defendant Jordan Grenon stated that the “website is on

   hold,” but “for an alternate source contact in the USA 1-865-654-7147.” The e-mail also stated

   “for more providers go to https://genesis2church.ch/contact-map,” which linked to a map of




                                                    2
Case 1:20-cv-21601-KMW Document 39-1 Entered on FLSD Docket 05/18/2020 Page 3 of 35



   various MMS providers, including multiple Genesis church “chapters” throughout the United

   States and the world. Finally, the response included a link to a video titled, “THIS INSANITY

   HAS TO STOP!! An Urgent Message to the World from Bishop Mark Grenon 4-20-20” on

   brighteon.com.

          7.      As set forth in the Humbert Declaration II (at ¶ 8, Exs. 4, 5), I ran an internet

   search for the phone number “1-865-654-7147” referenced in Jordan Grenon’s April 25, 2020

   and May 12, 2020 e-mails and determined that it was associated with a “Bob the Plumber,” who

   has appeared on various Genesis broadcasts.

          8.      On May 13, 2020, using a different undercover identity, I called 1-865-654-7147

   and spoke to a person who identified himself as “Bob.” I recorded this call, and the recording

   was provided to the Department of Justice for transcription. Attached as Exhibit 4 is a true and

   correct transcription of the call I had with Bob, which I understand was prepared by a court

   reporting service. During the call, Bob agreed to send me MMS and requested that I provide my

   address via text. Ex. 4 at 7, 10. He also told me he was shipping four or five other orders for

   MMS at the same time. Ex. 4 at 10:12-16. I provided the address information for an undercover

   mailbox located in Broadlands, Virginia, to Bob via text on May 13, 2020. A true and correct

   copy of my text exchange with Bob is attached as Exhibit 5. Bob called me on May 14, 2020 to

   confirm that the MMS had been shipped, and said that I should receive the package by May 16,

   2020, or no later than May 18, 2020.

          9.      On May 17, 2020, I traveled to the undercover mailbox in Broadlands, Virginia,

   that is associated with the fictitious identity I used to obtain the MMS from Bob. I collected the

   shipment with USPS Tracking # 9505513258730135117696. The package bore a return address

   of Robert Sisson, 1406 Alum Cave Cv., Sevierville, TN, 37862, and contained two (2) bottles of




                                                    3
Case 1:20-cv-21601-KMW Document 39-1 Entered on FLSD Docket 05/18/2020 Page 4 of 35



   Genesis MMS and two (2) bottles of Genesis Activator. The products in the package all

   reference Defendant Mark Grenon on their labels. The package also contained: a Genesis Church

   booklet that references multiple Genesis websites and Defendants Jonathan Grenon and Jordan

   Grenon and their respective e-mail addresses; a Genesis Church pamphlet that references

   multiple Genesis websites, including mmstestimonials.is, which re-directs to another website

   containing claims that MMS treats, cures, mitigates, and/or prevents multiple diseases, including

   coronavirus; and literature referencing the website witnessinguganda.com, the e-mail address,

   witnessinguagnda@gmail (misspelling in original), and the phone number (865) 654-7147. True

   and correct copies of photographs of the contents of the shipment that I received on May 17,

   2020, are attached as Exhibits 6-14.

          10.     On May 18, 2020, I visited the websites referenced in Paragraphs 19, 20, and 21

   of the Declaration of Tiffany Petty in support of the government’s motion for a temporary

   restraining order and preliminary injunction against Defendants (ECF No. 3-1) (the “Petty

   Decl.”). I confirmed that the drug claims identified in Paragraphs 19, 20, and 21 of the Petty

   Decl. remain on Defendants’ websites.



          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

   and correct.


   Executed on May 18, 2020

                                                Jason Humbert________________________
                                                Jason Humbert
                                                Director
                                                Health Fraud Branch
                                                Office of Regulatory Affairs
                                                United States Food and Drug Administration




                                                    4
Case 1:20-cv-21601-KMW Document 39-1 Entered on FLSD Docket 05/18/2020 Page 5 of 35




           EXHIBIT
                                      1

      Case                          *HQHVLVFKXUFKRIKHDOWKDQGKHDOLQJ&KDSWHUQXPEHU
             1:20-cv-21601-KMW Document  39-1 Entered on FLSD Docket 05/18/2020 Page 6 of 35



                                                 1HZ*6DFUDPHQWV
                                     7KDQN\RXIRUVXEVFULELQJWRWKH*VDFUDPHQWVRUJ
                                     QHZVOHWWHU
                                     7KDQN\RXIRUVLJQLQJXSWRRXUOLVW
                                     KHUHLVDFRXSRQWKDW\RXFDQXVHIRU\RXUQH[WRUGHU
                                     6LJQXS
                                     *HQHVLVFKXUFKRIKHDOWKDQGKHDOLQJ&KDSWHUQXPEHU
                                     WKDYHZHVWDSW
                                     SDOPHWWR)/


                                     $GGXVWR\RXUDGGUHVVERRN


                                                                         RU 
                                        FRQWLQXHWRRXUZHEVLWHª                PDQDJH\RXUSUHIHUHQFHV




KWWSVJVDFUDPHQWVXVOLVWPDQDJHFRPVXEVFULEHFRQILUP"X EFDIEFI LG GEDD H DGFD   
Case 1:20-cv-21601-KMW Document 39-1 Entered on FLSD Docket 05/18/2020 Page 7 of 35




           EXHIBIT
                                      2

      Case                                          *PDLOFRXSRQ
                1:20-cv-21601-KMW Document 39-1 Entered   on FLSD Docket 05/18/2020 Page 8 of 35
                                                                                                      &DPHURQ<XQJ\XQJFDPHURQ#JPDLOFRP!



 FRXSRQ
 &DPHURQ<XQJ\XQJFDPHURQ#JPDLOFRP!                                                                            7XH0D\DW$0
 7RMRUGDQ#JHQHVLVFKXUFKLV

  *UHHWLQJ0U-RUGDQ
  +RZPD\,DSSO\WKHFRXSRQIRUVDFUDPHQW"
  :DUPO\
  &<XQJ




KWWSVPDLOJRRJOHFRPPDLOX"LN FDF YLHZ SW VHDUFK DOO SHUPPVJLG PVJD$U VLPSO PVJD$U«            
Case 1:20-cv-21601-KMW Document 39-1 Entered on FLSD Docket 05/18/2020 Page 9 of 35




           EXHIBIT
                                      3

     Case                                              *PDLOFRXSRQ
                   1:20-cv-21601-KMW Document 39-1 Entered  on FLSD Docket 05/18/2020 Page 10 of 35
                                                                                                                     &DPHURQ<XQJ\XQJFDPHURQ#JPDLOFRP!



 FRXSRQ
 %LVKRS-RUGDQ*UHQRQMRUGDQ#JHQHVLVFKXUFKLV!                                                                                   7XH0D\DW30
 7R&DPHURQ<XQJ\XQJFDPHURQ#JPDLOFRP!


  7KDQN\RX\RXUHPDLOVHHPRUHLQIRUPDWLRQDERXWRXUFKXUFKDWJHQHVLVFKXUFKFK

  2XUZHEVLWHLVRQKROGDVZHDUHLQSUD\HUDWWKLVWLPHIRUDOWHUQDWHVRXUFHFRQWDFWLQWKH86$

  IRUPRUHSURYLGHUVJRWRKWWSVJHQHVLVFKXUFKFKFRQWDFWPDS

  3OHDVHSUD\IRUXVDQGSOHDVHVKDUHWKLVYLGHRKWWSVZZZEULJKWHRQFRPEHGFIIEIH
  >4XRWHGWH[WKLGGHQ@
  
  *RG%OHVV

  %LVKRS-RUGDQ*UHQRQ
  *HQHVLV,,&KXUFKRI+HDOWK +HDOLQJ


  
  7KLVHPDLOKDVEHHQFKHFNHGIRUYLUXVHVE\$9*
  KWWSVZZZDYJFRP




KWWSVPDLOJRRJOHFRPPDLOX"LN FDF YLHZ SW VHDUFK DOO SHUPPVJLG PVJI$ VLPSO PVJI$«                           
Case 1:20-cv-21601-KMW Document 39-1 Entered on FLSD Docket 05/18/2020 Page 11 of 35




           EXHIBIT
                                      4
Case 1:20-cv-21601-KMW Document 39-1 Entered on FLSD Docket 05/18/2020 Page 12 of 35


                                                                           Page 1




                     UNITED STATES DEPARTMENT OF JUSTICE

                                  CONSUMER PROTECTION BRANCH




                        In re:    USA v Genesis II Church

                                    Phone Call




                             2020-5-13_21-06-03.mp4
Case 1:20-cv-21601-KMW Document 39-1 Entered on FLSD Docket 05/18/2020 Page 13 of 35

                                                            Page 2                                                               Page 4
 1   (Phone ringing.)                                                1    before?
 2             BOB: Hello?                                           2            MR. JENNINGS: Yeah, so here's what happened.
 3             MR. JENNINGS: Hello. I'm calling to place an          3    So I have. I used it and then my father-in-law, who had
 4   order.                                                          4    some gum problems and he's got diabetes, too, and he likes
 5             BOB: Oh?                                              5    it. But what we try to do -- he and I tried to, I guess,
 6             MR. JENNINGS: Hello? Can you hear me?                 6    order it -- was it last week? The website, I guess it
 7             BOB: Yeah, I can hear you. Sounds like you're         7    wasn't working or they were fixing it or something, so we
 8   on a speakerphone.                                              8    e-mailed them. And then we got the e-mail from Bishop
 9             MR. JENNINGS: Oh, yeah, I am. I'm sorry.              9    Jordan and he said, "We can't help you, but if you call
10   Let's see if I can get off here.                                10   this phone number, he'll be able to help you out."
11             BOB: It's okay, I'm not -- I am --                    11           BOB: Well, that's correct. So if you and your
12             MR. JENNINGS: Okay. Oh, okay.                         12   father-in-law -- what about your wife? Does she not get
13             BOB: But --                                           13   involved?
14             MR. JENNINGS: I'm sorry, I was --                     14           MR. JENNINGS: You know what? She's tried it
15             BOB: You're trying to --                              15   because she has, like, this -- it's a minor --
16             MR. JENNINGS: I'm sorry, go ahead.                    16           BOB: Sorry?
17             BOB: You're trying to order something?                17           MR. JENNINGS: -- like -- I'm sorry, she has,
18             MR. JENNINGS: Yeah, I got an e-mail and it            18   like, a minor skin condition. So she's tried it --
19   said to call this phone number.                                 19           (Computer chiming.)
20             BOB: To order?                                        20           MR. JENNINGS: -- but she -- sorry, did I lose
21             MR. JENNINGS: Oh, sorry. The -- the                   21   you?
22   sacraments, the MMS.                                            22           BOB: No. No.


                                                            Page 3                                                               Page 5
 1            BOB: Okay. I was just checking.                         1           MR. JENNINGS: Oh, okay. I'm sorry. But -- so
 2            MR. JENNINGS: Oh, okay.                                 2   yeah, and -- but no, it's -- it's basically -- it's
 3            BOB: I didn't hear what you were --                     3   actually more for my father-in-law at this point.
 4            MR. JENNINGS: I'm sorry.                                4           BOB: Okay. Well, I would just encourage you
 5            BOB: No, I'm just -- I'm just trying to have a          5   to -- everybody that uses it over any period of time finds
 6   little fun.                                                      6   out that it has great value. I mean, I had it -- I had it
 7            MR. JENNINGS: Okay.                                     7   at my house for six or seven years before I ever used it.
 8            BOB: Life is boring. Just having a little               8   I had no idea what it was and what it could do. And -- and
 9   fun.                                                             9   it was only a couple years ago I was diagnosed with cancer
10            MR. JENNINGS: And I know -- I'm not sure where         10   that I really started taking it on a regular basis
11   you are, but I know it's late in parts of the country. So       11   and -- and I realized that it -- it really is pretty
12   I apologize if I'm calling too late.                            12   interesting stuff. Especially if you're a little older.
13            BOB: No, you're not calling too late. I put            13   How old are -- how old are you --
14   my phone in the kitchen and I turn it off when it's too         14           MR. JENNINGS: Oh, I'm --
15   late. So you can't bother me. I get some -- in California       15           BOB: -- and how old is your dad?
16   who call me, like, at 3:00 in the morning. It's                 16           MR. JENNINGS: I'm 39, he's 67. So he's -- I
17   like -- their time, but it's like, "What the heck are you       17   mean, he's hopefully still got some years there in front of
18   guys doing, man? Get a life." But --                            18   him, but he does have some -- some health challenges.
19            MR. JENNINGS: Well, I promise I won't call you         19   And -- but I hope you're doing all right ever since your
20   that late.                                                      20   diagnosis.
21            BOB: No. No. I appreciate it. And I                    21           BOB: Oh, no, no, no. I'm doing fine.
22   guarantee you I will not answer. But -- have you used this      22           MR. JENNINGS: Okay. Good.



                                                                                                         2 (Pages 2 to 5)
Case 1:20-cv-21601-KMW Document 39-1 Entered on FLSD Docket 05/18/2020 Page 14 of 35

                                                              Page 6                                                             Page 8
 1           BOB: And -- and I'm 70. But one of the things              1           BOB: Casey Jennings. I'm --
 2   that I learned is that it's -- to some degree it's a               2           MR. JENNINGS: I'm sorry?
 3   fountain of youth. And by that I simply mean that if you           3           BOB: I'm Bob.
 4   get all the bad crap out of our bodies that these evil             4           MR. JENNINGS: Nice to meet you, Bob.
 5   people have been pumping into us -- and we've been helping.        5           BOB: My pleasure, Casey. So where -- where do
 6   We -- we've been eating at McDonald's and stuff, but -- but        6   you live?
 7   we -- but our bodies work pretty doggone good. Our                 7           MR. JENNINGS: Well, all over really. I'm
 8   Creator, pretty sharp guy.                                         8   working -- I work railroad, but -- so my father-in-law's up
 9           MR. JENNINGS: Yes, He is.                                  9   in Ohio. I'm -- right now I'm down in -- well, Delaware,
10           BOB: And -- and we're a lot better built than             10   but I'm going to be in Virginia tomorrow.
11   we realize. And if we listen to what He says, then we'll          11           BOB: Wow.
12   pay more attention to what we put in our bodies.                  12           MR. JENNINGS: Yeah. So we're one of, I guess,
13   And -- and that's part of what's going on now. We the             13   the few -- last few things that are still working.
14   people have been taking pharmaceutical drugs that we              14   Everything's shut down now.
15   probably never should have. We should have known better,          15           BOB: So what do you do that -- you -- someone?
16   but we didn't. So whatever. Get over it. Anyway --                16           MR. JENNINGS: We're just -- we're moving a lot
17           MR. JENNINGS: I -- I hear you, because I                  17   of coal really, like up through Pennsylvania and up into
18   was -- I mean, they put me on blood pressure medicine,            18   Ohio --
19   like, my early -- or late 20s and -- but I notice that, you       19           BOB: So you --
20   know, when I've taken the MMS, I mean, my blood pressure is       20           MR. JENNINGS: -- and then south for West
21   better. I still take the medicine, but it                         21   Virginia.
22   definitely -- it's -- I think it's helping.                       22           BOB: You move coal? So --


                                                              Page 7                                                             Page 9
 1            BOB: Well, you should take your MMS seriously,           1            MR. JENNINGS: Yes, sir.
 2   I'd say 10 to 12 drops a day, and then wean yourself off of       2            BOB: -- I would assume we -- most coal moved
 3   blood pressure medicine. Because all those kind                   3    on rail, but you must be driving. You go --
 4   of -- toxic. And they may lower your blood pressure a             4            MR. JENNINGS: Oh, no, no. I'm sorry. No, I
 5   little bit, but they'll destroy your liver, they'll               5    work for the railroad. I didn't know if I told you that.
 6   destroy -- they're toxins.                                        6    Yeah.
 7            MR. JENNINGS: Yeah, and I can definitely tell.           7            BOB: Okay. Cool. Yeah, I've read a little
 8   I get muscle aches and things like that and -- yeah,              8    bit -- well, I watched that -- that -- The Men Who
 9   there's definitely side effects.                                  9    Move -- the Men Who Made America. It's interesting
10            BOB: Absolutely. At any rate, so to get some             10   to -- to, you know, go watch some of the early
11   MMS you need to text me your address --                           11   railroad -- what would be the -- that went on with the big
12            MR. JENNINGS: Okay.                                      12   shots in the railroad. It's interesting stuff.
13            BOB: -- and I will -- I will send you a couple           13           MR. JENNINGS: Yeah. Yeah. It's good work. I
14   of sacks, bottles, hopefully tomorrow.                            14   mean, it's hard, but it's good. It takes me away from my
15            MR. JENNINGS: Okay. Yeah, I'd be happy to do             15   family, so I'm looking forward to getting back to Ohio.
16   that. Do -- just text to this number here?                        16           BOB: I -- I bet you are. Well, so you're
17            BOB: Yes, please.                                        17   going to text me your daddy-in-law's address or your home
18            MR. JENNINGS: Okay.                                      18   address?
19            BOB: What's -- what's your first --                      19           MR. JENNINGS: I will -- actually you know
20            MR. JENNINGS: I'm sorry, I didn't introduce              20   what? You said you -- you can send it tomorrow?
21   myself. My first name is Casey, my last name's Jennings.          21           BOB: Yes.
22   And --                                                            22           MR. JENNINGS: Okay.



                                                                                                         3 (Pages 6 to 9)
Case 1:20-cv-21601-KMW Document 39-1 Entered on FLSD Docket 05/18/2020 Page 15 of 35

                                                           Page 10                                                        Page 12
 1           BOB: And it'll get there -- it'll get there             1              CERTIFICATE OF TRANSCRIBER
 2   probably -- what's tomorrow, Thursday? It may be Saturday       2
 3   or Monday before you receive it.                                3    I, Rebecca L. Stonerock, do hereby certify that to the best
 4           MR. JENNINGS: Well, that's perfect, then,               4    of my knowledge and belief, the attached transcript is a
 5   because that's -- yeah, so then I might have you -- if you      5    true and accurate transcription of the indicated audio
 6   don't mind, I'll give you my address and then -- I'm            6    recording.
 7   actually going to be taking it up -- I'm going up to Ohio,      7
 8   so I'll take it up to him.                                      8    I further certify that I am neither attorney nor counsel
 9           BOB: Okay. That's fine. I don't -- doesn't              9    for nor related to nor employed by any of the parties to
10   matter to me.                                                   10   the action; further, that I am not a relative or employee
11           MR. JENNINGS: Okay.                                     11   of any attorney or counsel employed by the parties hereto,
12           BOB: So if you'll shoot that to me, I                   12   nor financially or otherwise interested in the outcome of
13   will -- I will make sure I get that -- I've already made        13   this action.
14   the packages. I've just got to address them and send them       14
15   off. So I've got about, I don't know, four or five already      15   ___________      ____________________
16   tomorrow to send off.                                           16    Date             Rebecca L. Stonerock
17           MR. JENNINGS: Okay. I will -- I will text you           17                  Transcriber
18   that then tonight, sir.                                         18
19           BOB: Well, that would be great. Yeah, as soon           19
20   as you can, because if -- sometimes if I don't get it in        20
21   the evening and get it addressed in the mornings, I get in      21
22   a hurry, then I just put it off until the next day. The         22


                                                           Page 11
 1   sooner the better. All right?
 2           MR. JENNINGS: Will do. Will do. I
 3   appreciate --
 4           BOB: All right.
 5           MR. JENNINGS: -- you taking my call, and
 6   again, good talking with you and I appreciate your help.
 7           BOB: And -- and you know how to take it and
 8   all, right?
 9           MR. JENNINGS: Yes, sir. Yes, sir.
10           BOB: Okay. Good. All right. If you have any
11   questions, you can holler back at me, but I appreciate your
12   call.
13           MR. JENNINGS: Thank you, Bob. Take care.
14           BOB: Thank you, man. You, too.
15           MR. JENNINGS: All right.
16           BOB: Bye-bye.
17           MR. JENNINGS: Bye-bye.
18           (Call ended.)
19
20
21
22


                                                                                                 4 (Pages 10 to 12)
Case 1:20-cv-21601-KMW Document 39-1 Entered on FLSD Docket 05/18/2020 Page 16 of 35




           EXHIBIT
                                      5

     Case                                    9RLFH 
            1:20-cv-21601-KMW Document 39-1 Entered     on
                                                            FLSD Docket 05/18/2020 Page 17 of 35
            Ha[UW                             1M@lIT aaS]M 8a
                                                            8 UIM


                1M_K_Mv^Mmm@SM                          
     
                                41
                =SY&SFMWE[]SYGEPPIHHS]SY




                                                                                ,M&SFXLMWMW'EWI]-ETTVIGMEXI]SYVXMQI1]EHHVIWWMW7SYXLIVR;EPO
                                                                                &VSEHPERHW:%-GER4E]TEP]SY#XL\EKEMR

                                                                                                                                          SLERHMXWGEWI]NIRRMRKW

                                                                                                                                                           IH  41


                                                                4E]4EPMWRSXRIGIWWEV][IGERRSXEGGITXQSRI]FYXXLEROWJSVXLIXLSYKLX

                                                                    ;IH  41


                                                                                &SFMWE[]SYGEPPIHHS]SYRIIHQIXSVIWIRHXLIEHHVIWW#WSVV]MQMWWIH]SYERH
                                                                                XLEROWJSV]SYVLIPT

                                                                                                                                                               41




KWWSVYRLFHJRRJOHFRPXPHVVDJHV"LWHP,G W%                                                                                                           
Case 1:20-cv-21601-KMW Document 39-1 Entered on FLSD Docket 05/18/2020 Page 18 of 35




           EXHIBIT
                                      6
Case 1:20-cv-21601-KMW Document 39-1 Entered on FLSD Docket 05/18/2020 Page 19 of 35
                                                                                                      t}
                      1                                                                           -
                      I                                                                 JL

                l                                             ~AA'{i?STAGE PAID
                                                                                        ATE
                                                                                        IRED

                            ~                                 ~~~ 6J',:~ORGE, TN
                                                              ~~6J~20
                 \          ~.

                               1004                             $8.30
                                                20148         A2304M 110985· 15




                 'I                                                                      I
                 1
                 '



                 I'
                               (FROM:
                                       --                           1




                               EXPECTED DELIVERY DAY:             015/ 18/20            0
                                                                                          -
                                USPS TRACKING ®NUMBER                              IJ    ___.-/

                                                                                        J
                           11111 1111111
                                      9505 5132 5873 0135 1178 98
                                                        IV.
                                                                          111
                                                                                   Q
                                                                                        d -


                               Ccu.:1~y .x;/V,v                           t1'0...5 ~
                               I/} 30P ::inl-JerJ WP/f K
                                  1f~6d
                               Brcar!Jla./v'd?,1 V'C0
                      l I      L          r2_0 I tf8 _J
                      l,   ~                I
                                                                                                  -   ... -1
Case 1:20-cv-21601-KMW Document 39-1 Entered on FLSD Docket 05/18/2020 Page 20 of 35




           EXHIBIT
                                      7
Case 1:20-cv-21601-KMW Document 39-1 Entered on FLSD Docket 05/18/2020 Page 21 of 35
Case 1:20-cv-21601-KMW Document 39-1 Entered on FLSD Docket 05/18/2020 Page 22 of 35




           EXHIBIT
                                      8
                   Case 1:20-cv-21601-KMW Document 39-1 Entered on FLSD Docket 05/18/2020 Page 23 of 35




~ •. ::;-. c -.;, .:;. · ·:. ·:-~i!h._.,.,....,            ~":'!" t>?:-.-: ~.,.{' ;e--1<·-~ ,.. rr ·- . · : . , · .,, '. ·• ·
 · ·'-.·          . r ·,.;_ ~. · ~~~-                                              1
                                                                           ~~-"""%1:it"'~~ '''-' r,. .-. · •. ..... · • • •     .
                                 . ..}~ ~~- ... .                       ~:"".f.; ::;'""'<·\~·.; '"/"'.···~ .. ,; : 7. ;
                                                           -'!ii
.            . .. ... .

, .9¢.q.~,~:~~-~1~1fa.G~dJ.;~~~: I~~ .,a nd Healing
 •   4   ......   -.   "-   ..." ' . ,.   ..   ~" '1"~---~4~ ~~:'~lid   ..               -~~~~~. .        - '
                                                                                                                                                 0
                                                                                                                                                 N
                                                                                                                                                 ....
                                                                                                                                                 ....
     Church website: genesis2church.is
     G2C Provider: g2sacraments.org
     G2 Radio station: g2voice.is
 G2 Documentary: quantumleap.is
G2C Books: g2churchbooks.org
Emails:
Bishop Jonathan Grenon: jonathan@genesis2church.is
Bishop Jordan Grenon: jordan@genesis2church.is

                                                                                                       CHICK• USA (909) 987-0771 www.chick.com
Case 1:20-cv-21601-KMW Document 39-1 Entered on FLSD Docket 05/18/2020 Page 24 of 35




           EXHIBIT
                                      9
Case 1:20-cv-21601-KMW Document 39-1 Entered on FLSD Docket 05/18/2020 Page 25 of 35
Case 1:20-cv-21601-KMW Document 39-1 Entered on FLSD Docket 05/18/2020 Page 26 of 35




           EXHIBIT
                                   10
Case 1:20-cv-21601-KMW Document 39-1 Entered on FLSD Docket 05/18/2020 Page 27 of 35



                           Contact information
                           Read the history of the Genesis II Church
                           and what causes DIS-EASE in the book
                           "lmagine, A World Without
                           DIS-EASE" by Archbishop Mark
                           Grenon www.g2churchbooks.org
                           •   Support questions:
                           •   Support@genesis2church.is
                           •   Seminar inquires:
                           •   Jonathan@genesis2church.is
                           •   Sacramental Guidance:
                           •   J oseph@genesis2ch urch.is
                           •   Order inquires
                           •   G2sacraments@gmail.com
                           •   Membership interest:
                           •   Membership@genesis2church.is
                           •   Colombia restoration Center:
                           •   Mark@genesis2church.is
                           Websites:
                           Genesis2church.is
                           G2sacraments.org
                           Quantumleap.is/
                           G2voice.is
                           MMStestimonials.is                                Doing good deeds
                                                                                     •
                                                                            Doing w'lat is right
                           MMS testimonials youtube
                                                                        Good health ft!r all mankind
                                                                                      •
                                                                          Freedom for. all mankind
                                                                       Enlightening others with truth
                                                                                      • another
                                                                            Helping one
                                                                                       •
                                                                        ·ntaining integrity   in all
Case 1:20-cv-21601-KMW Document 39-1 Entered on FLSD Docket 05/18/2020 Page 28 of 35




           EXHIBIT
                                   11
Case 1:20-cv-21601-KMW Document 39-1 Entered on FLSD Docket 05/18/2020 Page 29 of 35




                                How to use our Sacraments                                         Cont. Starting Procedure
                                         ...... ·········· .....                                               .. ···································
                                                                                                                                                    I
                                                                                     ,,.   ..... ········.
                                The Starting Procedure                                     To continue with the starting
                                Day one                                                    procedure go to genesis2churcb.is/
                                                                                           videos

                               Step I. Use an empty, clean, dry,                         for more protocols go to g2voice
                               drinking glass. Tilt the glass                            on youtube
                               slightly sideways and drop one
                              drop of MMS 1 so the drop goes to
                              the comer of the down part of the                      NOTE: Things that Neutralize
                              glass. Drop one drop of activator                     Chlorine Dioxide are: Vitamin C,
                              on top of the MMS drop. Shake                        Any Antioxidant, Coffee, Tea,
                             the glass a little to mix the drops.                  Milk, Alcohol, chocolate, many
                                                                                   supplements and medications.

                             Step 2. Wait 20 to 30 seconds and
                             then use a cup to measure 112 cup
                                                                                  9:00 AM
                            of water to put in the glass... This
                            is 4 ounces. Make sure the drops                     --------
                                                                                 IO:oo AM
                                                                                 ...__     - -...___   ~

                            are mixed into the water.                            11 :00 1\M
                                                                                 ----- --------
                                                                                12 :oo  PM
                                                                                           -
                                                                                ........___,:----...___
                            Step 3. Then pour off one ounce                     ~2~o PM     ~-~

                           of water and take it. That is 114 of                l:OopM
                           the liquid now in the glass you can
                                                                              2:00 Pfvt
                           take it as it is or you can add some
                           additional water to the ounce                      3:()() Pfvf
                           before you take it.                                -----PM
                                                                             4:oo  ..._....__



                           God bless! Enjoy the free gift tract and blJs·
                                 - -    ---         --        - - --- ___   .... •ness card J>
                                                                               --...._ - . lease sf)
                                                                                                             a,.e it!
Case 1:20-cv-21601-KMW Document 39-1 Entered on FLSD Docket 05/18/2020 Page 30 of 35




           EXHIBIT
                                   12
                              Case 1:20-cv-21601-KMW Document 39-1 Entered on FLSD Docket 05/18/2020 Page 31 of 35




  I~     tA\JfWe 13W>U L-s         {4otJ}s   Wtrrti ~ L-s       ~ ~r-~.                           Y()'t,(. wilL ~ ~ pr-                       ~~ lM. ~Su-~.
  Matthew 4:4 •But he answered, "It is written, WMan shall not live by bread alone.                             6
                                                                                                  Proverbs 2:6 For the LORD gives wisdom; from his mouth come knowledge and understanding;
  but by every word that comes from the mouth of God:"
                                                                                                  James 1 :5 s If any of you lacks wisdom, let him ask God, who gives generously to all without
  Deuteronomy 32:47 47 For it is no empty word for you, but your very life, and by this word      reproach, and it will be given him.
  you shall live long in the land that you are going over the Jordan to possess.•
 People have made the mistake of being unbalanced and not reading all the Scriptures. Only        To~~ ~s                            to   ,.,..o.yu~ ~ ~ ~                 tke. Se.r~
 knowing PARTS of God (certain books of Bible) is a form of idolatry. You cannot pick the                           2
                                                                                                  Matthew 11 :2·5 Now when John heard In prison about the deeds of the Christ, he sent word by
 parts ofGod to love without becoming an idolater.                                                his disciples 3 and said to him, "Are you the one who is to come, or shall we look for another?"• And
                                                                                                  Jesus answered them, "Go and tell John what you hear and see: s the blind receive their sight and
 John 4:23·24 n But the hour is coming, and is now here, when the true worshipers will
                                                                                                  the lame walk, lepers(a) are cleansed and the deaf hear, and the dead are raised up, and the poor
 worship the Father in spirit and truth, for the Father is seeking such people to worship him.
 14 God is spirit, and those who worship him must worship in spirit and truth."                   have good news preached to them.
                                                                                                  John asked Jesus a simple question and Jesus' answer seemed strange. Jesus didn't give him a
 L~ tt 9~ life~ o-w.r~ ~-                                                                         straight answer. John HAD to know saipture. WISDOM FOR EVERY SITUATION IS FOUND IN THE
How did Jesus send off the devil? IfJesus needed scripture to defend Himself against the          SCRIPTURES.
devil, what chance do we have without it?
                                                                                                  Our ministry would love to show you a fun and easy way to encourage people to read
Matthew 4 :4 •But he answered, "It is written, -Man shall not live by bread alone,
                                                                                                  the Bible. We do not discuss doctrine, theology or denomination, just the Importance of
but by every word that comes from the mouth of God.·
                                                                                                  reading of God's Word. This bookmark is a gift from Witnessing Uganda Ministries, a
Matthew 4:7 ' Jesus said to him, "Again it is written, 'You shall not put the Lord your God to    non-denominational ministry.
the test:"'
                                                                                                                                                                     http://witnessinguganda.com
Matthew 4:10 10 Then Jesus said to him, "Be gone, SatanI For it is written, "'You shall worship
                                                                                                                                                                    witnesslnguagnda@gmail.com
the Lord your God and him only shall you serve."'
                                                                                                                                                                                    (865) 654-7147
Psalm 119:11   11   I have stored up your word in my heart, that I might not sin against you.
Case 1:20-cv-21601-KMW Document 39-1 Entered on FLSD Docket 05/18/2020 Page 32 of 35




           EXHIBIT
                                   13
Case 1:20-cv-21601-KMW Document 39-1 Entered on FLSD Docket 05/18/2020 Page 33 of 35
Case 1:20-cv-21601-KMW Document 39-1 Entered on FLSD Docket 05/18/2020 Page 34 of 35




           EXHIBIT
                                   14
Case 1:20-cv-21601-KMW Document 39-1 Entered on FLSD Docket 05/18/2020 Page 35 of 35
